In The

                               Court of Appeals

                    Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-20-00166-CV
                              __________________

                          I-10 R.V., L.L.C., Appellant

                                        V.

         JEFFERSON COUNTY APPRAISAL DISTRICT, Appellee

__________________________________________________________________

                On Appeal from the 60th District Court
                       Jefferson County, Texas
                      Trial Cause No. B-200,701
__________________________________________________________________

                          MEMORANDUM OPINION

      I-10 R.V., L.L.C. (Appellant or I-10 R.V.) sought review in the trial court of

a final order of the Jefferson County Appraisal District (Appellee or JCAD) ordering

that the appraisal records for Gulf Coast RV Park (the RV Park) reflect a total

assessed value of $1,288,680 for tax year 2017. The trial court rendered judgment

for JCAD and ordered that (1) I-10 R.V. take nothing in the suit and pay JCAD’s

court costs, (2) the RV Park was not entitled to exemption from ad valorem taxes

under the Texas Property Tax Code, and (3) the market value of the RV Park was

                                         1
$1,288,680 for tax year 2017. On appeal, Appellant argues that the trial court erred

in concluding that I-10 R.V. had a leasehold or possessory interest and not a

management interest, and that the trial court erred in finding that the RV Park was

not being used for a public purpose.1 We affirm the trial court’s judgment.

                                     Background

      I-10 R.V. filed an Original Petition for Review of Appraisal Review Board

Order, complaining that JCAD had improperly valued the interest of I-10 R.V. in the

property and sought relief under section 42.25 of the Tax Code. I-10 R.V. asked the

trial court to determine the appraised value for 2017 and argued the value should

have been zero because the property is exempt. According to the Petition, 2 I-10 R.V.

was notified that the valuation of the RV Park for 2017 would be “a

Structured/Improvement Market Value of $927,810.00, plus a proposed Market

Value of Non-Ag Timber Land of $360,870.00, for a total assessment of

$1,288,680.00[,]” and that I-10 R.V. would be assessed with the taxes. I-10 R.V.

filed a Notice of Protest for tax year 2017. At a hearing before the Appraisal Review



      1
         On appeal, I-10 R.V.’s only challenge to the assessed value is that it should
be $0 on the bases that the property is exempt and that I-10 R.V. does not have a
leasehold or possessory interest in the property. I-10 R.V. does not argue in the
alternative that if the property is not exempt or if I-10 R.V. has a leasehold or
possessory interest in the property that the assessed value of $1,288,680 is incorrect.
       2
         We refer to the Plaintiff’s Third Amended Petition for Review of Appraisal
Review Board Order, the live petition at the time of the trial court’s judgment, as the
“Petition.”
                                           2
Board, I-10 R.V. alleged it was not the owner of the property and did not have a

possessory interest in the RV Park. I-10 R.V. argued the property was owned by

Jefferson County (the County), that it was part of “Ford Park,”3 and that I-10 R.V.

only acted as a “manager” of the RV Park under a written agreement with the

County. The Appraisal Review Board disagreed and decided it would not reduce the

assessed value. In the Order Determining 2017 Protest or Notice of Final Order dated

July 25, 2017 the Appraisal Review Board stated, “the Appraisal Review Board with

a quorum present determined your property value and ORDERS that the appraisal

records reflect the following: …TOTAL ASSESSED VALUE: $1,288,680.00.”

According to the Petition, the total estimated tax billed to I-10 R.V. for 2017 was

$35,432.33.

                      Underlying Chronology of Agreement

       In 2000, I-10 R.V. executed an agreement with the County titled “RV Park

Management Agreement” (the Agreement) in which I-10 R.V. agreed to construct

improvements for an RV Park on County land adjacent to what is now known as

“Ford Park.” In 2002, the County Judge at that time sent a letter confirming that I-

10 R.V. had complied with the capital contributions requirements of the Agreement.


      3
         According to its website, “Ford Park is the premier sports, entertainment,
and convention destination in Southeast Texas[,]” and includes an entertainment
pavilion, exhibit hall, arena, midway, and youth baseball/softball fields. Ford Park,
https://www.fordpark.com/about/about-ford-park-spectra (last visited March 23,
2022).
                                         3
In 2015, the County adopted the First Amendment to RV Park Management

Agreement (the amendment to the Agreement). The parties agree that I-10 R.V. was

not assessed any property tax on the RV Park prior to 2017.

                           Requested Relief in Trial Court

      I-10 R.V. sought a declaration that the interest held by I-10 R.V. in the RV

Park is tax exempt, and further that the assessed value of their interest in the property

is zero. I-10 R.V. reasoned that under Texas Property Code Section 11.11 property

owned by the County is generally exempt from taxation if the property is used for a

public purpose. See Tex. Tax Code Ann. § 11.11(a). Additionally, I-10 R.V. alleged

that the provisions of section 25.07(a) of the Tax Code did not apply because I-10

R.V. does not have a leasehold or possessory interest in the RV Park. See Tex. Tax

Code Ann. § 25.07(a) (providing that with some exceptions, a leasehold or other

possessory interest in real property that is exempt from taxation to the owner of the

estate encumbered by the possessory interest shall be listed in the name of the owner

of the possessory interest for interests that have a one year or more duration). 4 I-10

R.V. sought a judgment fixing the value of the RV Park as of January 1, 2017 as

“$0.00 non-taxable/tax exempt[,]” asking that the tax rolls be corrected, and

awarding I-10 R.V. costs and reasonable attorney’s fees.


      4
        I-10 R.V. also asserted that JCAD failed to comply with notice requirements
under Texas Property Code Section 11.11(d). I-10 R.V. does not argue this point on
appeal.
                                         4
      JCAD filed its Answer, 5 asserting a general denial and special exceptions.

JCAD asked the trial court, upon trial, to determine the value of the RV Park, that

this value be entered on the appraisal rolls for 2017, that I-10 R.V. recover nothing,

and that JCAD be discharged with costs.

      After a bench trial, the trial court signed a final judgment ordering that I-10

R.V. take nothing, awarding costs to JCAD, finding that the RV Park “is not entitled

to exemption from ad valorem [taxes] under the Texas Property Tax Code[,]” and

determining the market value for the RV Park for 2017 as $1,288,680. I-10 R.V.

filed Plaintiff’s Request for Findings of Fact and Conclusions of Law and later

Plaintiff’s Notice of Past Due Findings of Fact and Conclusions of Law Pursuant to

Rules 296 and 297 of the Texas Rules of Civil Procedure. I-10 R.V. filed a Motion

for New Trial, which was overruled by operation of law, and then I-10 R.V. filed its

Notice of Appeal.6

                                  Evidence at Trial

The Agreement

      A copy of the Agreement was admitted into evidence. The Agreement

included these provisions:


      5
         We refer to Defendant’s First Amended Original Answer to Plaintiff’s First
Amended Petition for Review and Request for Disclosure, JCAD’s Answer on file
at the time of the trial court’s judgment, as JCAD’s “Answer.”
       6
         Appellant does not complain on appeal about the failure of the trial court to
issue findings of fact and conclusions of law.
                                            5
             RV PARK MANAGEMENT AGREEMENT

....

                          BACKGROUND

       The COUNTY is currently in the process of developing and
constructing a new public assembly facility called the Southeast Texas
Entertainment Complex (the “Entertainment Complex”), which will be
located in Jefferson County, Texas.
       Approximately 15 acres in the southeast corner of the 221-acre
entertainment complex site has been set aside for the construction of an
RV Park. The RV Park will feature a distinctive entrance and prominent
identification signage for ease of location. The RV Park will contain
approximately 150 sites. [] The RV Park will be designated for short-
term visitors and tourists rather than residential or seasonal users.
       I-10 R.V. is engaged in the business of, among other things,
providing management services for the hospitality industry and the RV
Park business.
       The COUNTY desires to engage I-10 R.V., and I-10 R.V. desires
to accept such engagement, to provide management services for the RV
Park to be built in conjunction with the Entertainment Complex on the
terms and conditions set forth herein.
       NOW, THEREFORE, in consideration of the foregoing and of
the mutual promises, covenants, and agreements herein contained, the
parties hereto, intending to be legally bound, hereby agree as follows:

       1.     Scope of Services[.]
              (a) During the Term (as defined in Section 4 below), I-
10 R.V. will provide to the COUNTY the following:
                    (i)    I-10 R.V. will participate in the design,
construction and management of the RV Park in order to plan and
initiate construction of the described facilities by mid-year 2000.
                    (ii) I-10 R.V. will fund and supervise
construction of all buildings and structures supporting and serving the
operation of the R.V. Park. [] All permanent improvements will become
the property of the COUNTY upon completion.
                    (iii) I-10 R.V. will be responsible for proper
operation, maintenance and upkeep, daily supervision, necessary

                                   6
permits and licenses, insurance, financial reporting and setting rates for
the RV Park.
                     (iv) I-10 R.V. will initially contribute not less
than $400,000 to the RV Park project. The capital investment will be
used by I-10 R.V. to construct improvements to the RV Park which I-
10 R.V. determines, in its opinion, will enhance the RV Park. [] Any
and all capital improvements made by I-10 R.V. to the RV Park will
become the property of the COUNTY.
              (b) The COUNTY will provide approximately 15 acres
in the southeast corner of the Entertainment Complex site for
construction of the RV Park. The County will also provide
infrastructure required for the RV Park, including streets, sidewalks,
drives…, water and sanitary sewer extensions …water, sewer,
electrical….
              ....
       2.     Fees, Expenses, and Insurance.
              (a) Percentage Fees.
                     (i)   For each fiscal year, during the term of this
 Agreement, the COUNTY will receive a percentage of gross rental
 revenue by I-10 R.V. in conjunction with the operation of the RV Park.
 The COUNTY will also receive a percentage of gross sales revenue
 from the convenience store, game room and vending machine sales.
 As a fee, I-10 R.V. will pay COUNTY ten percent (10%) of gross
 rental revenue of amounts between $0.00 and $500,000.00, and twenty
 percent (20%) of all gross rental revenue over $500,000.00. In addition
 to the percentage fee applied to gross revenue, I-10 R.V. will pay
 COUNTY three percent (3%) of all gross sales revenue from the
 convenience store, game room and vending machines. []
              (b) Expenses. Upon opening of the RV Park, I-10 R.V.
 will pay all costs associated with daily cleaning, maintenance, routine
 service and general cost of operating and maintaining the RV Park.
 The County will pay for repair of structure failures to the infrastructure
 installed by the County. []
              ....
       3.     Records and Reports. I-10 R.V. will have the following
 responsibilities with respect to records and reports:
              (a) I-10 R.V. will establish and maintain a
 comprehensive system of records, books and accounts.
              (b) With respect to each fiscal year ending during the
 term of this Agreement, the Agent will have an annual financial report
                                    7
prepared by a Certified Public Accountant based upon the preparer’s
examination of the books and records of I-10 R.V. The report will be
certified by the preparer and I-10 R.V., and will be submitted to the
COUNTY within sixty (60) days after the end of the fiscal year.
             (c) I-10 R.V. will furnish such information (including
occupancy reports) as may be requested by the COUNTY from time
to time with respect to the financial, physical or operational condition
of the RV Park.
      4.     Term and Termination.
             (a) This Agreement will be effective for a term of ten
(10) years, beginning 90 days from COUNTY’s commencement of
construction of the infrastructure requirement for the RV Park.
             (b) The County hereby gives and grants to I-10 R.V. the
right and option to extend the term of this Agreement for two (2) 5-
year periods[.]
             ....
      5.     Prohibition Against Liens.
             (a) I-10 R.V. shall have no right, authority, or power to
bind the COUNTY with respect to the interest of the COUNTY
hereunder or as owner of the Improvements on any claim or lien for
labor, materials, equipment, or supplies or any other charge or expense
incurred[.] I-10 R.V. shall not be considered as the agent of the
COUNTY or as the owner of any interest in the improvements with
respect to any such construction, installations, maintenance, repairs or
replacements[.]
             ....
      7.     Assignment.
             (a) This Agreement may not be assigned by any party
except upon express prior consent in writing of the other party, which
consent shall not be unreasonably withheld.
             (b) Subject to the provisions set forth in Section 6(a)
above, this Agreement and the rights and obligations set forth herein
will inure to the benefit of, and be binding upon, the parties hereto, and
each of their respective successors and assigns.
             ....
      14. Complete Agreement Headings; No Third Party
Beneficiaries. This Agreement sets forth the entire understanding
between the parties hereto and supersedes all prior agreements,
arrangements, and communications, whether oral or written, with
respect to the subject matter hereof. No other agreements,
                                   8
       representations, warranties, or other matters, whether oral or written,
       will be deemed to bind the parties hereto with respect to the subject
       matter hereof. …

                       ....

The Amendment to the Agreement

      A copy of the 2015 amendment to the Agreement was also admitted into

evidence. It stated:

             FIRST AMENDMENT TO RV PARK MANAGEMENT
                          AGREEMENT

      ....

             WHEREAS, the COUNTY and I-10 R.V. heretofore entered into
      one certain RV Park Management Agreement dated June 18, 2000
      relating to the construction, maintenance, and operation of an RV Park
      located at the Southeast Texas Entertainment Complex… (the Original
      Agreement);

      ....

            WHEREAS, the COUNTY and I-10 R.V. have agreed to certain
      changes to the Original Agreement, which changes will inure to the
      benefit of both parties;

             NOW, THEREFORE, the RV Park Management Agreement
      dated June 19, 2000 is hereby amended as follows:
             ….
             2. At the time of this First Amendment becomes effective, the
      following shall occur: I-10 R.V. will assume responsibility for all
      maintenance, including repairs or replacement as necessary, of the
      infrastructure (including utilities) of the RV Park, which responsibility
      was previously that of the COUNTY under Paragraph 2(b) of the
      Original Agreement. I-10 R.V., rather than the COUNTY, will have
      sole discretion over what repairs to the Infrastructure are required. The
      Percentage Fees payable to the COUNTY under Paragraph 2(a) of the
                                         9
      Original Agreement shall remain the same until the end of all option
      periods under the Original Agreement. At the end of the second 5-year
      option period granted under Paragraph 4(b) of the Original Agreement,
      I-10 R.V. shall have the right and option to extend the term of the
      Original Agreement for one additional 10-year option period,
      exercisable by I-10 R.V. in the same manner provided in the Original
      Agreement for exercise of the two 5-year option periods. During the
      additional 10-year option period, the Percentage Fee payable to the
      COUNTY under Paragraph 2(a) of the Original Agreement shall be
      increased to 12.5% of gross rental revenues up to $500,000.00 per fiscal
      year, and 25% of all gross rental revenues over $500,000.00 per fiscal
      year; the percentages of gross sale revenues payable to the COUNTY
      from the convenience store, game room and vending machines remain
      as stated in the Original Agreement.
             ....
             4. Except as revised hereinabove, the terms of the June 19, 2000
      RV Park Management Agreement remain in full force and effect.
             ....

Testimony of Donald McGregor

      Donald McGregor testified on behalf of I-10 R.V. He stated he had been an

investor “all his adult life[,]” and that he was a member and president of I-10 R.V.

He testified that I-10 R.V. owned Gulf Coast RV Park and it was “the vehicle

through which advice and recommendations [we]re made for the utilization” of the

RV Park. It was McGregor’s understanding that Jefferson County, who owned the

property as part of Ford Park, was looking for someone to build an RV Park on the

property and that the property would not be taxed. According to McGregor,

McGregor and other investors were approached to see if they were interested in

investing in a project on the property. McGregor testified that “the feeling was that

Ford Park was going to be a major complex and was going to provide plenty of
                                         10
reasons for people to want to come and we felt that the RV [park] would be a good

fit” because it would provide a place for Ford Park visitors to stay overnight and

attract people to come and visit Ford Park. McGregor testified that the business deal

had limitations because the County had limited the arrangement to a management

agreement and not a lease, the investors would have to pay “out of pocket” for the

improvements because no bank would lend money for the improvements because

there would be no collateral or equity in the project because the investors would have

no ownership interest in the park. McGregor testified that despite the limitations of

the high-risk deal, the investors decided it could be productive and they agreed to

the business deal. The RV Park started doing business in 2001. An aerial photograph

of the property was admitted into evidence.

      According to McGregor, the Agreement between Jefferson County and I-10

R.V. was not a lease agreement. Under the Agreement, about fifteen acres in the

southeast corner of the Southeast Texas Entertainment Complex would be set aside

for the construction of an RV park and I-10 R.V. would provide management

services. McGregor testified that under the Agreement, I-10 R.V. would fund and

supervise construction of all buildings and structures serving the operation of the RV

Park but that all permanent improvements would become the property of the County

upon completion. McGregor testified that the improvements I-10 R.V. funded and

constructed were concrete streets, water, sanitary sewer, storm facilities, storm drain

                                          11
facilities, and two buildings (a principal building for the park and a food facility),

and that under the Agreement these improvements were owned by the County. I-10

R.V. spent approximately $800,000 on improvements, and the RV Park had 125 RV

spots for rent. Under the Agreement, at the end of each year, I-10 R.V. paid the

County a percentage of the RV Park’s revenue, and then all expenses came out of I-

10 R.V.’s portion. McGregor agreed that the Agreement required I-10 R.V. to keep

books and records for the RV Park and provide a report every year to the County,

and that the County would review the books and records to make sure that the RV

Park was managed correctly for their benefit. According to McGregor, the County

at any time could demand books and records from the RV Park. McGregor testified

that originally under the Agreement, the County would pay for all maintenance and

infrastructure problems, but an amendment to the Agreement in 2015 required I-10

R.V. to make repairs to the improvements. The Agreement was for a set amount of

time and at the end of the Agreement if not renewed, the RV Park would have no

rights to the improvements. The Agreement also provided that I-10 R.V. would have

the exclusive right to have an RV park near Ford Park.

      McGregor testified that the RV Park and Ford Park have benefitted from each

other over the years, and the RV Park has had overnight visitors related to events at

Ford Park’s baseball and softball fields. According to McGregor, the initial vision

of the RV Park was narrow—that it would add to the success of Ford Park by making

                                         12
it more attractive to visit—and no one anticipated the amount of commercial

business that the RV Park would generate, such as RV space rentals for people

staying there “on business.” McGregor testified that he believed the County thought

that the percentage of “leisurely” clientele would be greater. McGregor testified that

the RV Park was “absolutely[]” part of Ford Park. He testified that the RV Park

promoted on its website that it was located within Ford Park. There was a pedestrian

gate to get from the RV Park to Ford Park, but other than that “there’s not much

interchange between [the] RV [p]ark and the rest of the complex.”

        McGregor testified that he believed the RV Park supported the comfort and

welfare of the public by providing recreational opportunities and overnight

accommodations, and that the RV Park served the same public purpose for which

the County used it. McGregor testified that one could drive an RV from the RV Park

to the softball fields without having to exit the facility if the gate was open and that

there were also two pedestrian gates that, if open, would allow one to walk to the

softball fields from the RV Park. He testified that in all the renderings he observed

during the planning of Ford Park or the Southeast Texas Entertainment Complex,

the RV Park was included as a part of Ford Park or the Southeast Texas

Entertainment Complex. According to McGregor, the fact that the RV Park was a

part of Ford Park or the complex was a big factor in his decision to invest in the RV

Park.

                                          13
      McGregor testified that the RV Park did not give discounts to visitors staying

at the RV Park who were in town for softball or state fair events at Ford Park.

McGregor testified that he did not believe the RV Park had any type of leasehold

interest. McGregor did acknowledge that the Agreement spoke about the possibility

of there being assignments of his rights and successors in interest to his right in the

property. He testified that he assumed that counsel who helped negotiate

amendments to the Agreement for I-10 R.V. mistakenly referred to the Agreement

at times in documents as a “lease” because he was unsure what to call the

arrangement. According to McGregor, the Agreement was not a lease agreement

because it was a management agreement, there was no equity, and there was nothing

that I-10 R.V. could sell on the open market. McGregor testified that he knew that

the RV Park depreciated the improvements on its books, but he did not know why,

and that he did not believe that depreciating the improvements made the RV Park

the owner of the improvements. He testified that he assumed the accountant listed

and depreciated the assets on the I-10 R.V.’s financials because it was appropriate

under some provision in the tax law. He admitted that his belief that the RV Park

would not be taxed was not based on what someone or the County told him but was

based on his “general understanding of government-owned property being exempt

from ad valorem taxes.” Financial documents for I-10 R.V. were admitted into

evidence, and these documents show, among other things, that I-10 R.V. had a total

                                          14
income of $834,789.51 and net income after expenses of $246,281.13 in 2016, and

that its tax expense went from $447.48 in 2016 to $35,783.89 in 2017, due to the

imposition of ad valorem taxes in this lawsuit. An Income Valuation Worksheet for

2017 for the RV Park prepared by I-10 R.V.’s accountant was admitted into evidence

and showed $1,288,680 as the value of the RV Park.

Testimony of Angela Bellard

      Angela Bellard, the chief appraiser of the JCAD since 2015, testified she had

worked at the appraisal district since 1985. According to Bellard, her “duty was to

make sure that all taxable property is placed on the roll at market value, make sure

everyone is treated equally, and that everyone pays their fair share of taxes.” Bellard

testified that around the time she became chief appraiser, the appraisal district

implemented a program that monitored exemptions, and she removed exemptions,

such as churches’ religious property exemptions, if they had not fulfilled the duties

spelled out in the exemption. She agreed that removing such exemptions generated

revenue for the taxing entities.

      Bellard testified that before 2017, the RV Park was not on the Jefferson

County tax rolls and she asked Jefferson County for any type of agreement it had

with the RV Park so she could determine whether it should be on the tax rolls. She

testified that some documents she received from the County included the Agreement,

a letter from I-10 R.V.’s counsel to counsel for the County, and the amendment to

                                          15
the Agreement. According to Bellard, when she received the Agreement, her

position was it was a lease and not a management agreement, even though nowhere

in the Agreement did it call the arrangement a lease nor does it call the parties

landlord and tenant. Bellard testified that she believed the Agreement was a lease

because of how the percentages were being paid by the RV Park to the County and

the RV Park was granted exclusive use to the property for profit which is a

possessory interest. Bellard testified that the amendment to the Agreement gave a

possessory interest in the land and in the improvements on that land for a period that

exceeds one year. According to Bellard, although the original intent might have been

that the RV Park was a part of Ford Park, her position was that the intent had

changed, and the RV Park was not a part of Ford Park. Bellard testified that if it was

a typical management agreement, the County would pay a fee to I-10 R.V. and the

County would be listed as the owner of the property and the County would face

potential taxation depending on the terms of the agreement. According to Bellard, if

the Agreement terminated and the County continued to operate the RV Park, the

County would be taxed on the property if it was used for non-public purposes

because the tax code did not allow the County to operate an RV park for profit, but

potentially the County would not be taxed on the property if all profits were strictly

used for county purposes. Bellard testified that, to her knowledge and during her

time at the appraisal district, there was never a situation when the County owned

                                         16
property and had to pay taxes on that property. Bellard agreed that most of the time

when the County owned land, it uses it for a public purpose.

       Bellard testified that after she received the documents from the County,

because of the uniqueness of the situation that would potentially put a property on

the tax roll that had not been on the roll for some time, she consulted with the

appraisal district’s attorney and asked for an opinion letter. Bellard testified that after

she received the opinion letter, she met with the County because she reached out to

the County “[a]nytime there’s a property that has an impact possibly on the

[c]ounty[]” to “let them know what’s going on.”

      Bellard agreed that the County owned the land and improvements at the RV

Park. She testified it was her position that the approximately 221 acres of land at and

around Ford Park, except the fifteen acres on which the RV Park sits, was considered

tax exempt because the land was being used for public purposes. Bellard testified

that although she was not an attorney, she believed that, for the property to be tax

exempt, it would have to be used exclusively for public purposes. She agreed that

just because there was a charge to access county property did not mean the property

was not being used for a public purpose, and that whether a profit was generated

made a difference as to whether the property was being used for a public purpose.

       Bellard testified that the appraised market value of the property for tax year

2017 was $1,288,680, which matched the amount shown as the RV Park’s value on

                                            17
the Income Calculation Worksheet for 2017 for I-10 R.V. by its CPA. She testified

that the adjusted value of the improvements to that property was $1,474,410 and the

market value of the land was $360,870, but that the total of those two figures was

greater than the appraised market value because the appraisal district appraised the

property using the income approach to valuing the property. Bellard testified that

Hidden Lake RV Resort, Gulf Coast RV Park’s closest competitor, was also valued

on that basis. Bellard testified that because of Property Tax Code section 25.07,

100% of the property was listed in the name I-10 R.V., and it was not listed in the

name of Jefferson County because I-10 R.V. had a leasehold or other possessory

interest in the property that exceeded one year. Bellard testified that because the

property is exempt to the owner of the estate, Jefferson County, she valued the

leasehold or possessory interest based off its income. According to Bellard, she did

not have actual income data for 2017 for the RV Park until discovery in the case,

and although a document received through discovery showed a higher net income

than her schedule attributed to it, JCAD was not asking the trial court to raise the

market value for 2017. Bellard also testified that, although the Property Tax Code

allowed JCAD to go back five years and collect for property that should have been

on the tax rolls but was not, here JCAD did not do so because “[t]here was no reason

to punish them for the past five years.”




                                           18
      Bellard testified that the RV Park protested the determination, lost the protest

hearing, and then filed this suit. Bellard agreed she had communicated with county

officials about the process during the protest. She agreed that she emailed Judge Jeff

Branick on Tuesday, July 11, 2017, stating, “Hearing went well, no change on

ownership or value!” but she denied that she was excited to tell the judge that I-10

R.V. had to now pay taxes. The email was admitted into evidence. According to

Bellard, the RV Park did not in its protest hearing or at any time challenge the value

she placed on the property, and in fact, she had evidence from the RV Park that the

valuation was probably too low. Bellard testified that it was her understanding that

although JCAD pleaded a market value in its answer in this suit, the issue before the

trial court in the suit was the market value of the property and the court could, based

on the evidence, raise the market value.

Testimony of County Judge Jeff Branick

      Jeff Branick, the County Judge for Jefferson County since 2011, testified that

his duties as county judge included negotiating contracts on behalf of the County.

According to Branick, Jefferson County owned the land on which the RV Park was

located. Branick was not the county judge when the original Agreement was

executed, and he was not involved in the drafting or execution of the original

Agreement.




                                           19
      Branick testified that he served on a committee in 2006 or 2007 wherein he

reviewed the operations of Ford Park and that he did not consider the RV Park

Agreement to be a management agreement because he would not pay a manager “90

percent of the revenues” from the operation of the facility. According to Branick, in

late 2014 he was approached at a meeting by one of the I-10 R.V. investors who

stated the investors in the RV Park wanted an option period on the Agreement

because of their advanced ages so that they could pass the Agreement down to their

children. Branick testified that he told the investor that he did not object to extending

the terms or giving them another option period “so long as the [C]ounty was

completely out of it[]” because the County “just wanted to be landlords[]” and not

have to respond to maintenance calls for the RV Park. The parties agreed to an

amendment, but it took about a year to “etch[] in stone[]” the terms of the

amendment. According to Branick, under the amendment to the Agreement, the

County no longer had any responsibility for the maintenance or the operation of the

RV Park.

      Branick testified that he was the County’s contractual liaison with Ford Park’s

management company, that the RV Park in no way contributed to the public

purposes of the operation of Ford Park, the RV Park played no part in the operation

of Ford Park or the softball or baseball diamonds, and the operations, duties, and

employees of the RV Park did not overlap with those of Ford Park. Judge Branick

                                           20
testified that under the Agreement with I-10 R.V., I-10 R.V. had a possessory interest

in the land or improvements. Branick testified that the Agreement with I-10 R.V.

was very different than other management agreements such as the County’s

agreement with Spectra Management at Ford Park. Under the Agreement, the RV

Park had no obligation to provide spaces to Ford Park for the fair, softball

tournaments, or any other events. It was Judge Branick’s understanding that most of

the RV Park’s spaces were occupied by people doing construction in the area and

not tourists or participants in Ford Park events. Branick testified that the RV Park

played no part in the operation of Ford Park and in no way contributed to the public

purposes of the operation of Ford Park, even though the original vision for the RV

Park may have been to promote Ford Park as expressed in the Agreement. Branick

also testified that he had reviewed the emails admitted at trial in which counsel for

I-10 R.V. characterized the Agreement as a lease and called his clients “tenants,”

and Branick also characterized the relationship between the County and I-10 R.V.

as a landlord and tenant relationship because the County received one payment a

year and was not involved in the operation or maintenance of the RV Park. Branick

further testified that when the amendment or extension of the Agreement was posted

in the commissioner’s court agenda, it was listed as an “extension of a lease.” He

stated he did not believe the RV Park was being operated for a “public purpose” as

explained in section 11.11 of the Texas Property Tax Code, and that the operation

                                         21
of the RV Park had never enhanced the operation of Ford Park. That said, Branick

agreed that the more money the RV Park made the more money the County would

be paid, and that the County did not have any expenses for the RV Park. According

to Branick, if the Agreement with I-10 R.V. expired, the County would get the

property and improvements back and would then determine whether the County

could manage the RV Park in some way for a public purpose.

Testimony of Everette “Bo” Alfred

      Everette “Bo” Alfred testified he had been county commissioner of Precinct

No. 4 in Jefferson County for eighteen years and that Ford Park was inside his

precinct. Commissioner Alfred testified that he was not a commissioner when Gulf

Coast RV Park was built, and he had no role in the execution of the Agreement.

According to Commissioner Alfred, the RV Park was not within Ford Park or part

of Ford Park. Commissioner Alfred agreed that the County owned the land and the

improvements of the RV Park, and a wooden fence separated the RV Park and Ford

Park. Commissioner Alfred testified that, to his knowledge, the RV Park did not

provide any service to Ford Park or the softball and baseball fields or provide spaces

for Ford Park to support the Southeast Texas State Fair or the fields. According to

Commissioner Alfred, the RV Park provided nothing to the public. Commissioner

Alfred agreed that the original Agreement stated that approximately fifteen acres of

the 221-acre Southeast Texas Entertainment Complex would be set aside for an RV

                                         22
Park that would be constructed with the entertainment complex. Commissioner

Alfred testified that at one point, he was asked by I-10 R.V. to make road repairs and

that request led Alfred to ask the District Attorney about the appropriateness of

county employees working on private roads. Commissioner Alfred stated, “that’s

when everything stopped[,] and a new agreement came about.” Commissioner

Alfred recalled that around 2015 the original Agreement was amended to change the

percentages of revenue and obligated I-10 R.V., and not the County, to make repairs.

Even so, Alfred agreed that the RV Park brought a percentage of revenue to the

County with no expenses to the County, and that when the property goes back to the

County, the County would benefit from the improvements.

Testimony of Patrick Swain

        Patrick Swain, county auditor for Jefferson County for twenty-three years and

licensed certified public accountant, testified that he reviewed the I-10 R.V.’s

financial documents including a document listing its fixed assets. According to

Swain, it appeared from that document that the assets were being represented as

assets of I-10 R.V. He testified that another document showed “the details of the

assets that were purchased and placed onto the property” and the method of

depreciation and how many years of they would be depreciated. He testified he had

never had a complaint or suspicion about the money paid to the County by the RV

Park.

                                          23
                                  Issues on Appeal

      In issue one, Appellant argues that the trial court erred when it found that I-

10 R.V. had a leasehold or possessory interest, rather than a management interest. In

issue two, Appellant argues the trial court erred in finding that the RV Park is not

being used for a public purpose. I-10 R.V. argues it is open to the public, it

financially benefits Jefferson County, and is being used the same way the County

would use the property and therefore it serves a public purpose. We construe

Appellant’s issues as challenges to the legal sufficiency of the evidence.

                      Standard of Review and Applicable Law

      After a bench trial, if the court does not sign separate findings of fact and

conclusions of law to support its judgment, all facts necessary to support the

judgment are implied. See BMC Software Belg., N.V. v. Marchand, 83 S.W.3d 789,

795 (Tex. 2002); Zac Smith & Co. v. Otis Elevator Co., 734 S.W.2d 662, 666 (Tex.

1987). The judgment must be affirmed if it can be upheld on any legal theory that

finds support in the evidence. In re W.E.R., 669 S.W.2d 716, 717 (Tex. 1984). When

the appellate record includes the reporter’s and clerk’s records, implied findings are

not conclusive and may be challenged based on legal and factual sufficiency. BMC

Software Belg., N.V., 83 S.W.3d at 795. We review the trial court’s decision for legal

sufficiency of the evidence by the same standards applied in reviewing the evidence

supporting a jury’s finding. Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).

                                         24
We review the evidence in the light most favorable to the challenged finding and

indulge every reasonable inference that would support it. City of Keller v. Wilson,

168 S.W.3d 802, 822 (Tex. 2005). We credit favorable evidence if a reasonable

factfinder could and disregard contrary evidence unless a reasonable factfinder could

not. Id. at 827.

       We review a trial court’s conclusions of law as a legal question. BMC

Software Belg., N.V., 83 S.W.3d at 794. The appellant may not challenge the trial

court’s legal conclusions based on factual insufficiency, but the appellate court can

examine the trial court’s legal conclusion drawn from the facts in the record to

determine whether the trial court made the correct legal conclusion. Id. When a party

challenges the legal sufficiency of the evidence supporting an adverse finding on an

issue on which the party had the burden of proof, it must show that the evidence

establishes as a matter of law all vital facts in support of the issue. Dow Chem. Co.

v. Francis, 46 S.W.3d 237, 241 (Tex. 2001) (per curiam).

       This Court is not a factfinder. Mar. Overseas Corp. v. Ellis, 971 S.W.2d 402,

407 (Tex. 1998). Instead, the trier of fact—here the trial court—is the sole judge of

witness credibility and the weight afforded the testimony. See GTE Mobilnet of S.

Tex. Ltd. P’ship v. Pascouet, 61 S.W.3d 599, 615-16 (Tex. App.—Houston [14th

Dist.] 2001, pet. denied).




                                         25
      Generally, statutes creating tax exemptions are to be construed strictly against

the taxpayer and in favor of the taxing authority. See First Baptist Church v. Bexar

Cty. Appraisal Review Bd., 833 S.W.2d 108, 117 (Tex. 1992); Tex. Utils. Elec. Co.

v. Sharp, 962 S.W.2d 723, 726 (Tex. App.—Austin 1998, pet. denied). The reasons

for this are two-fold. Exemptions are matters of legislative “grace.” See Comm’r of

Internal Revenue v. Sullivan, 356 U.S. 27, 28 (1958). A narrow construction of tax

exemptions promotes uniformity and equality by spreading the burden of taxation.

Texas Utils. Elec. Co., 962 S.W.2d at 726. “‘[A]n exemption cannot be raised by

implication[] but must affirmatively appear.’” Odyssey 2020 Acad., Inc. v. Galveston

Cent. Appraisal Dist., 624 S.W.3d 535, 540 (Tex. 2021) (quoting Tex. Student

Housing Auth. v. Brazos Cty. Appraisal Dist., 460 S.W.3d 137, 141 (Tex. 2015)).

“The taxpayer has the burden to ‘clearly show’ than an exemption applies, and all

doubts are resolved against the granting of an exemption.” Id. (citing Tex. Student

Housing Auth., 460 S.W.3d 137 at 141).

      The Texas Constitution provides that all real property is subject to taxation

unless exempt. Tex. Const. art. VIII, § 1(b). Article VIII, section 2, provides that

“the legislature may, by general laws, exempt from taxation public property used for

public purposes[.]” Id. art. VIII, § 2(a). In addition, article XI, section 9, states that

“[t]he property of counties, cities and towns, owned and held only for public




                                           26
purposes… and all other property devoted exclusively to the use and benefit of the

public shall be exempt from forced sale and from taxation[.]” Id. art. XI, § 9.

      Exercising its authority under article VIII, the legislature has enacted section

11.11(a) of the Tax Code, which states “property owned by this state or a political

subdivision of this state is exempt from taxation if the property is used for public

purposes.” Tex. Tax Code Ann. § 11.11(a). Although state-owned property is

generally exempt from taxation, it must be used for public purposes to maintain that

exemption. See id. 11.11(d) (“Property owned by the state that is not used for public

purposes is taxable.”). Whether property is used for public purposes is a highly fact-

specific question that must be answered on a case-by-case basis. Tarrant Appraisal

Dist. v. Tarrant Reg’l Water Dist., 547 S.W.3d 917, 928 (Tex. App.—Fort Worth

2018, no pet.). “In determining whether [] public property is used for a public

purpose[,] the test appears to be whether it is used primarily for the health, comfort,

and welfare of the public.” A. & M. Consol. Indep. Sch. Dist. v. Bryan, 184 S.W.2d

914, 915 (Tex. 1945).

      Generally, tax liability rests with the owner of property encumbered by a

leasehold or other interest. Tex. Tax Code Ann. § 25.06(a). When non-exempt

property is leased, the lessor, not the lessee, is responsible for the taxes that accrue

on the full value of the property. Cherokee Water Co. v. Gregg Cty. Appraisal Dist.,

801 S.W.2d 872, 875 (Tex. 1990). The lessor’s interest in the property includes the

                                          27
present right to receive income from the property as well as the right to receive the

property back upon termination of the lease. Id. The value of the entire fee

necessarily contains the lesser value of the leasehold the fee contains. Dallas Cent.

Appraisal Dist. v. Jagee Corp., 812 S.W.2d 49, 53 (Tex. App.—Dallas 1991, writ

denied). Unless the leasehold involves exempt property, the leasehold is not

independently taxed, but it is subsumed within the value of the fee simple estate. Id.

at 52.

         On the other hand, if one leases exempt property, section 23.13 of the Tax

Code provides:

         A taxable leasehold or other possessory interest in real property that is
         exempt from taxation to the owner of the estate or interest encumbered
         by the possessory interest is appraised at the market value of the
         leasehold or other possessory interest.

Tex. Tax Code Ann. § 23.13. Except as provided by Subsection (b) of 25.07, “a

leasehold or other possessory interest in real property that is exempt from taxation

to the owner of the estate or interest encumbered by the possessory interest shall be

listed in the name of the owner of the possessory interest if the duration of the interest

may be at least one year.” Id. § 25.07(a). So, under section 25.07, if the encumbered

estate is exempt from taxation to the fee owner, the one year or more leasehold

interest is valued and taxed separately from the fee, and the lessee or owner of the

possessory interest may be taxed on the leasehold interest in the otherwise exempt

property. Cty. of Dallas Tax Collector v. Roman Catholic Diocese of Dallas, 41
                                            28
S.W.3d 739, 744 (Tex. App.—Dallas 2001, no pet.) (citing Cherokee Water, 801

S.W.2d at 875).

                             Used for a Public Purpose

      Because section 25.07 only becomes operative if the property is tax-exempt

under section 11.11, we first address I-10 R.V.’s second issue. See Gables Realty,

Ltd. P’ship v. Travis Cent. Appraisal Dist., 81 S.W.3d 869, 874 (Tex. App.—Austin

2002, pet. denied) (court of appeals required to “determine whether Gables Realty’s

state-leased property [was] exempt under section 11.11 so that section 25.07

bec[ame] operative[]”). In its second issue, I-10 R.V. argues the trial court erred in

finding that the RV Park is not being used for a public purpose. I-10 R.V. argues the

RV Park is open to the public, financially benefits Jefferson County, and is being

used the same way the County would use the property. According to I-10 R.V., the

RV Park is a part of the Southeast Texas Entertainment Complex (also called Ford

Park) and was specifically designed by the County to be an RV Park used by the

public to promote Ford Park. I-10 R.V. points to specific provisions in the

Agreement that describe the RV Park as being part of the Southeast Texas

Entertainment Complex. I-10 R.V. argues that the Agreement references how the

“public” may use the RV Park, and that the amendment to the Agreement did not

modify those provisions. I-10 R.V. also argues that the money generated from the

RV Park by the County through the Agreement is “money for public use[]” by the

                                         29
County and that the fact that the improvements belong to the County when the

Agreement expires is a benefit to the public because the County did not have to pay

for the improvements.

      I-10 R.V. contends that their public purpose argument gains further support

from the testimony in the record, more specifically—McGregor’s testimony that

gates allowed the RV Park guests to get to the softball fields, Bellard’s testimony

that the land would be tax-exempt if the County owned it, Branick’s testimony that

the RV Park was part of the promotion of Ford Park and that the Agreement reflected

as such, Branick’s testimony that the land where Ford Park and the softball and

baseball fields sit is used for public purposes, Branick’s testimony that the more

money the RV Park makes the more the County benefits with no expenses, Branick’s

testimony that it was possible that people visiting Ford Park stayed at the RV Park,

Alfred’s testimony that he could not dispute that visitors to Ford Park or the softball

fields stayed at the RV Park, and Alfred’s testimony that the Agreement states that

the RV Park was created to go along with the Southeast Texas Entertainment

Complex and that the County receives monetary benefits from revenues and will

benefit from the improvements when the Agreement ends.

      I-10 R.V. relies on certain cases in support of its public purpose argument

including Lower Colorado River Authority v. Burnet Central Appraisal District, 497

S.W.3d 117 (Tex. App.—Austin 2016, pet. denied) and Tarrant Appraisal District

                                          30
v. Tarrant Regional Water District, 547 S.W.3d 917 (Tex. App.—Fort Worth 2018,

no pet.).

      In Lower Colorado River Authority, the Lower Colorado River Authority

(LCRA) sought review in the trial court of a final order of the Burnet Central

Appraisal District determining that LCRA’s Sunset Point RV Park was not exempt

from ad valorem taxes. 497 S.W.3d at 118. The trial court granted BCAD’s motion

for summary judgment and the Third Court of Appeals reversed the trial court’s

summary judgment and remanded the case to the trial court for further proceedings.

See id. at 119, 121.

      In the Lower Colorado River Authority opinion, the LCRA was described as

a governmental entity whose purposes included the development of parks on lands

it owned or acquired. See id. at 118. A state statute allowed LCRA to “manage parks,

recreational facilities, and natural science laboratories and [] promote the

preservation of fish and wildlife within the boundaries of the authority[,]” and

authorized LCRA to negotiate contracts with any firm or corporation “for the

operation and maintenance” of its parks and recreational facilities. See id. at 118,

120 (citing Tex. Spec. Dist. Code Ann. §§ 8503.001, 8503.004(s)). LCRA had not

paid property taxes on Sunset Point RV Park, claiming it was exempt from taxation

because it was used for public purposes. Id. at 119. In 2014, however, the Appraisal

District determined for the first time that Sunset Point RV Park was not exempt, and

                                        31
LCRA filed a protest. See id. LCRA was statutorily authorized to negotiate contracts

with any firm or corporation for the operation and maintenance of its parks and

recreational facilities, and LCRA operated Sunset Point RV Park through a lease

with a private for-profit limited partnership. Id. at 119-20. The parties did not dispute

that Sunset Point RV Park served the public purpose of providing recreational

opportunities to visitors. The Third Court of Appeals found that the fact that LCRA

leased Sunset Point RV Park to a private for-profit entity to be operated as a public

facility and park did not cause LCRA to forfeit the park’s tax exemption. See id. at

119. In so finding, the Court explained that the lease, which specifically limited the

use of the property to “the development and operation of a public commercial

recreation facility and public park[,]” established that the purpose of the Sunset Point

RV Park remained the same regardless of the entity managing the property. See id.

at 120. The Court also noted that the lessee was undisputedly operating Sunset Point

RV Park for the same underlying purposes as LCRA would if LCRA were operating

the park itself. See id. at 121.

       In Tarrant Appraisal District, Tarrant Regional Water District (TRWD)

owned property along the Trinity River and leased part of it to a business entity that

operated a restaurant. 547 S.W.3d at 919. TRWD received notice that Tarrant

Appraisal District (TAD) had proposed to deny TRWD an exemption from paying

ad valorem taxes on the property. Id. at 922. TRWD protested the decision before

                                           32
the Tarrant Appraisal Review Board and the review board denied the exemption on

the portion of the property that included the restaurant building and surrounding

areas and exempted the portion of the property that included “a grassy playground,

bike racks, water fountain, park bench, public toilet, trailside shelter, and associated

sidewalks and on-street parking[]” for several tax years. Id. TRWD appealed the

review board’s decisions by filing a petition in the district court, and TRWD filed a

motion for summary judgment arguing that the property was tax exempt as a matter

of law. Id. Attached as summary judgment evidence was an affidavit stating that

TRWD entered into the lease with the lessee “to encourage development of river-

facing businesses on TRWD’s property and adjoining properties[,]” and that the

property “‘was intended and designed as a trail amenity to provide the public with

recreational enhancements ancillary to the public’s use of the Trinity Trails

system.’” Id. at 929. The court granted TRWD summary judgment and ordered that

TRWD did not have to pay taxes on the property for the years in question and that

the property was tax exempt. See id. at 922. TAD appealed. Id.

      On appeal, TAD conceded that the property was used for public purposes

before TRWD signed the lease with the lessee. See id. at 928. The question before

the Second Court of Appeals was whether the property continued to be used for

public purposes after the lease was executed and the lessee began operating a

restaurant for profit. See id. On TAD’s motion for rehearing, the Court affirmed the

                                          33
trial court’s decision and found that the trial court did not err by granting summary

judgment because, as a matter of law, the property was “used for public purposes[]”

as provided for in section 11.11(a) of the Texas Tax Code. See id. at 929, 931. The

Court noted that the summary judgment evidence established that TRWD leased the

property to the lessee in connection with the plant to develop the property for

economic and recreational purposes, the property was used mainly for the comfort

and welfare of the public, and the income that TRWD received from the lease was

deposited in TRWD’s general fund for use for public purposes. Id. at 929. The Court

also relied on TRWD’s Organic Statute and the language of the lease. Id. The Court

explained that TRWD’s Organic Statute authorized TRWD to have recreational

facilities and facilities intended to promote economic development and that the

accomplishments of those purposes were for the benefit of the State, and the

language of the lease confirmed that the property was used for public purposes. See

id. The Court noted that any incidental private benefit that the lessee earned from its

operation of the restaurant did not eliminate the public purposes for which the

property was used. Id.

      We find these cases are distinguishable from our case. The two governmental

entities in the foregoing cases, LCRA and TRWD, each had statutory authority that

the County does not hold and the leases or agreements at issue in those cases

contained language that does not exist in the Agreement or amendment to the

                                          34
Agreement at issue in our case. In both the LCRA and TRWD agreements there was

language expressly confirming the use to be for economic and recreational

development, benefiting the public.

      In contrast, we find the discussion used by the court in Gables Realty to be

instructive. In Gables Realty, the Austin Court of Appeals looked to the use of the

property by the lessee in determining whether the property was exempt under section

11.11 and whether Gables had a right to rely on that exemption in section 25.07. See

Gables Realty, 81 S.W.3d 872-875. The Austin Court of Appeals held that “whether

state property is exempt in the hands of its owner under section 25.07 must be

determined by applying section 11.11, taking full account of the lessee’s use of the

property.” Id. at 875. Because Gables Realty used the leased property for a private

commercial use, the property was not exempt from taxation, thereby precluding

application of section 25.07. See id. at 875-76.

      I-10 R.V. had the burden to show that the evidence established as a matter of

law all vital facts supporting that the RV Park was used for a public purpose. See

Dow Chem. Co., 46 S.W.3d at 241. The trial court below heard Alfred and Bellard

testify that the RV Park was not part of Ford Park. The trial court also heard

Branick’s testimony that he was the County’s contractual liaison with Ford Park’s

management company, that the RV Park in no way contributed to the public

purposes of the operation of Ford Park, the RV Park played no part in the operation

                                         35
of Ford Park or the softball or baseball diamonds, and the operations, duties, and

employees of the RV Park did not overlap with those of Ford Park. The trial court

also heard Branick testify that, although the original vision for the RV Park was to

promote Ford Park, the RV Park in no way contributed to the public purposes of

Ford Park, and it was his understanding that most of the RV Park’s spaces were

occupied by people doing construction in the area and not visitors for Ford Park

events. The trial court heard Branick and Bellard testify that they did not believe that

the RV Park was being operated for a public purpose. While there was contrary

testimony presented at trial from McGregor, the trial court as the factfinder could

have believed the testimony from Branick and Bellard over McGregor. Considering

the evidence and testimony at trial in the light most favorable to the finding under

review, as we must, we conclude that the evidence is sufficient to support a

conclusion by the trial court that I-10 R.V. did not show that the exemption applies,

and the trial court could have reasonably concluded that the RV Park is not used for

public purposes. See City of Keller, 168 S.W.3d at 822.7 As a result, we overrule

Appellant’s second issue. Because issue two is dispositive, we need not address issue


      7
        On appeal, the County argues the trial court’s determination of the market
value of the property for tax year 2017 at $1,288,680 should be affirmed because no
contrary evidence of value was presented. I-10 R.V. does not challenge the market
value of $1,288,680 on appeal. We note that the total assessment of $1,288,680
included both “a Structured/Improvement Market Value” and a “proposed Market
Value of Non-Ag Timber Land.” We expressly limit our holding here to the facts
and the issues raised on appeal before us in this appeal.
                                          36
one. See Gables Realty, 81 S.W.3d at 874 (section 25.07 only becomes operative if

the property is tax-exempt under section 11.11); see also Tex. R. App. P. 47.1. We

affirm the trial court’s judgment.

      AFFIRMED.



                                                  _________________________
                                                      LEANNE JOHNSON
                                                            Justice

Submitted on November 30, 2021
Opinion Delivered April 21, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                       37